DECISION
The application of the above-named defendant for a review of the sentence of 10 years plus $200 restitution imposed on June 8, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed, and it shall be served concurrently with any other sentence the Defendant is serving, however, the restitution shall be dropped.
The sentence is not changed basically, it only clarifies the judgment made by the sentencing judge, and in order to conform with the requirements as set forth in 46-18-201, MCA, restitution is only applicable it a portion of the sentence is suspended, which in this case it is not.
We wish to thank Steve Swanberg, Attorney at Law, from Great Falls for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson